PER CURIAM.
The appeal by Louis A. Green and Robert Heilbrunn, known as the Green Committee, and Morris Green, from ad interim allowances by the district court to Ben Williamson, Jr., as Trustee of Inland Gas Corporation, and to Clifford E. Smith, attorney for such trustee, respectively, has been heard and considered upon the record and the briefs and oral arguments of the attorneys and the memorandum filed by the Securities and Exchange Commission, wherein the Commission states the basis of its opposition to the allowances in the district court, made in that court, but without urging to this court that there was an abuse of discretion by the district court warrant-, ing reversal;
And it being well settled that the orders of the district court in the allowance or disallowance of fees, costs and expenses in reorganization proceedings will not be disturbed on appeal, unless there is shown to have been a clear abuse of discretion manifesting a disregard of right and reason. See Gochenour v. Cleveland Terminals Bldg. Co., 6 Cir., 142 F.2d 991, 995; In re Mt. Forest Fur Farms of America, 6 Cir., 157 F.2d 640, 648, and cases there cited;
And it appearing that there was no abuse of discretion by the district court in ordering the challenged allowances, the order of the district court is affirmed..